75 U.S. 376 (____)
8 Wall. 376
AVENDANO
v.
GAY.
Supreme Court of United States.

Mr. Durant, for the plaintiff in error.
Mr. Janin, contra.
*377 Mr. Justice MILLER delivered the opinion of the court.
In order to show error in the proceedings in the Circuit Court, the counsel of the plaintiff in error, who was plaintiff below, has referred to a bill of exceptions taken by the defendant to the ruling of the court admitting evidence, offered by plaintiff against defendant's objection. If there was error in the ruling, it was at plaintiff's request, and to the prejudice of defendant, and can form no ground of reversing the judgment, which, notwithstanding this testimony, was for the defendant.
Counsel also attempts to impugn the judgment, as not being supported by the facts of the case, and relies on what purports to be a statement of the facts found by the court. But the statement is filed in the court several days after the issue and service of the writ of error in this case, and is, therefore, a nullity, as we decided in the case of Generes v. Bonnemer.
JUDGMENT AFFIRMED.